Appeal is by intervenors whose intervention was allowed more than thirty days after entry and record of final decree from order dissolving order restraining master's sale under final decree, and which restraining order was granted on application of intervenors more than thirty days after final decree.
The restraining order did not purport to vacate the final decree. It only temporarily suspended the execution of the final decree.
The restraining order was dissolved after hearing.
No abuse of official discretion is made to appear and the order appealed from should be affirmed.
So ordered.
Affirmed.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.